DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 8 recite the limitation "the transmission characteristic of filtering of the optical signal by the wavelength selective switch" in lines 3-4. However, there is insufficient antecedent basis for this limitation. There is no previous disclosure of “a transmission characteristic of filtering of the optical signal by the wavelength selective switch”. Furthermore, it appears that the term “wavelength selective switch” was written by accident instead of “wavelength selective switches” i.e. as previously disclosed. Appropriate correction is required.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pat 10069590) in view of Saunders et al (US Pub 20090196602).

Regarding Claim 1, Wang discloses a transmission device comprising: 
a memory; and a processor coupled to the memory (Fig 4, where a transmission device (460) is a module and the module has a memory and a processor) and configured to:
transmit or receive an optical signal (Fig 4, where the transmission device (460) has an optical receiver (461) that receives an optical signal);  
filter an electrical electric field signal that indicates electric field information of the optical signal (Fig 4, where the transmission device (460) has a FIR filter (463) that filters an electrical electric field signal that indicates electric field information of the optical signal);   
calculate a transmission characteristic of filtering of the electric field signal and set the transmission characteristic in the filter on a basis of a narrowing amount of a wavelength band of the optical signal transmitted through a transmission line and a narrowing amount of the wavelength band when a state of the transmission line is changed on a basis of transmission line information regarding the transmission line of the optical signal (Fig 4, Fig 7, where the transmission device (460) has a BW estimator (470) that calculates a transmission characteristic of filtering of the electric field signal and sets the transmission characteristic in the FIR filter (463) on a basis of a narrowing amount of a wavelength band (bandwidth narrowing) of the optical signal transmitted through a transmission line (420) (step 720) and sets the transmission characteristic in the FIR filter (463) on a basis of a narrowing amount of the wavelength band (bandwidth narrowing) when a state of the transmission line (420) is changed (i.e. because of bandwidth degradation due to bandwidth narrowing introduced by multiple ROADMs) on a basis of transmission line information (i.e. obtained via ADC 462) regarding the transmission line (420) of the optical signal (steps 730, 760, 765, 770)).  
Wang fails to explicitly disclose set a transmission parameter of the optical signal according to quality of the electric field signal filtered by the filter.
However, Saunders discloses   
set a transmission parameter of an optical signal according to quality of an electric field signal filtered by a filter (Fig 10, where an optical transmitter Tx sets a transmission parameter (e.g. bit rate) of an optical signal (i.e. received by an optical receiver Rx) according to quality (e.g. pre-FEC BER) (transmitted via a feedback GCC) of an electric field signal filtered by a filter (this is because the optical receiver Rx has a DSP 134 with a FIR filter, as shown in Fig 1C, that outputs an electric field signal to a FEC in order to monitor quality (e.g. pre-FEC BER))). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical receiver (461) / optical transmitter (458) as described in Wang, with the teachings of the optical receiver Rx / optical transmitter Tx as described in Saunders. The motivation being is that as shown an optical transmitter Tx can set a transmission parameter (e.g. bit rate) of an optical signal (i.e. received by an optical receiver Rx) according to quality (e.g. pre-FEC BER) (transmitted via a feedback GCC) of an electric field signal filtered by a filter (this is because the optical receiver Rx has a DSP 134 with a FIR filter that outputs an electric field signal to a FEC in order to monitor quality (e.g. pre-FEC BER)) and one of ordinary skill in the art can implement this concept into the optical receiver (461) / optical transmitter (458) as described in Wang and have the optical transmitter (458) set a transmission parameter (e.g. bit rate) of the optical signal (i.e. received by the optical receiver (461)) according to quality (e.g. pre-FEC BER) (transmitted via a feedback GCC) of the electric field signal filtered by the FIR filter (463) (this is because the optical receiver (461) has a DSP with a FIR filter (463) that outputs an electric field signal to a FEC (467) in order to monitor quality (e.g. pre-FEC BER)) i.e. as an alternative so that the system of Wang implements a technique of adjusting a bit rate based on monitored quality (e.g. pre-FEC BER) for the purpose of selecting an optimal bit rate and maximizing throughput performance and which modification is being made because both systems are similar and have overlapping components (e.g. FIR filters, FECs) and which modification is a simple implementation of a known concept of a known optical receiver Rx / optical transmitter Tx into another similar optical receiver (461) / optical transmitter (458) for its improvement and for optimization and which modification yields predictable results.    

Regarding Claim 4, Wang as modified by Saunders also discloses the transmission device wherein the processor selects a candidate that has a maximum transmission rate of the optical signal among a plurality of candidates for the transmission parameter that satisfies a predetermined condition regarding the quality of the electric field signal (Saunders Fig 10, Fig 11, where the optical transmitter Tx selects a candidate that has a maximum transmission rate (e.g. 300Gb/s as shown in Fig 11) of the optical signal among a plurality of candidates (e.g. 250Gb/s, 300Gb/s as shown in Fig 11) for the transmission parameter (e.g. bit rate) that satisfies a predetermined condition (i.e. a margin threshold) regarding the quality (e.g. pre-FEC BER) of the electric field signal).  
 
Regarding Claim 5, Wang as modified by Saunders also discloses the transmission device wherein the processor sets the transmission parameter on a basis of a comparison result between the quality of the electric field signal and a deterioration amount of the quality of the electric field signal due to a limit of error correction of the electric field signal (Saunders Fig 10, Fig 11, where the optical transmitter Tx sets the transmission parameter (e.g. bit rate) on a basis of a comparison result that is between the quality (e.g. pre-FEC BER) of the electric field signal and a deterioration amount of the quality (e.g. pre-FEC BER) of the electric field signal (e.g. at point A as shown in Fig 11) due to a limit of error correction of the electric field signal (i.e. in the FEC (forward error correction) of the optical receiver Rx)).   
 
Regarding Claim 6, Wang as modified by Saunders also discloses the transmission device wherein the processor sets the transmission parameter on a basis of a comparison result between the quality of the electric field signal, and a difference of a measurement value of a deterioration amount of the quality of the electric field signal from a predetermined value due to at least one of an OSNR, non-linear distortion, polarization-dependent loss, polarization mode dispersion, or polarization rotation of the optical signal transmitted through the transmission line, or a crosstalk between the optical signal and another optical signal (Saunders Fig 10, Fig 11, paragraph [50] where the optical transmitter Tx sets the transmission parameter (e.g. bit rate) on a basis of a comparison result that is between the quality (e.g. pre-FEC BER) of the electric field signal and a difference of a measurement value of a deterioration amount of the quality (e.g. pre-FEC BER) of the electric field signal (e.g. at point A when using a 300Gb/s as shown in Fig 11) from a predetermined value (e.g. at point C when using a 300Gb/s as shown in Fig 11) due to at least OSNR, CD, PMD, PDL, SPM, IFWM, XPM or FWM).

Regarding Claim 7, Claim 7 is similar to claim 1, therefore, claim 7 is rejected for the same reasons as claim 1. 

Regarding Claim 10, Claim 10 is similar to claim 4, therefore, claim 10 is rejected for the same reasons as claim 4. 

Regarding Claim 11, Claim 11 is similar to claim 5, therefore, claim 11 is rejected for the same reasons as claim 5. 

Regarding Claim 12, Claim 12 is similar to claim 6, therefore, claim 12 is rejected for the same reasons as claim 6. 

Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pat 10069590) in view of Saunders et al (US Pub 20090196602) in further view of Maeda (US Pub 20190288775).

 Regarding Claim 2, Wang as modified by Saunders also discloses the transmission device wherein the transmission line information includes a number of ROADMs on the transmission line, and a parameter of the transmission characteristic of filtering of the optical signal by the ROADM (Wang Fig 4, Fig 7, where the transmission line information (e.g. obtained via ADC 462) includes a number of ROADMs (i.e. multiple ROADMs) on the transmission line 420, and a parameter (e.g. bandwidth BW) of a transmission characteristic of filtering of the optical signal by the ROADMs).
Wang as modified by Saunders fails to explicitly disclose the ROADMs being wavelength selective switches. 
However, Maeda discloses 
ROADMs being wavelength selective switches (Fig 1, where ROADMs (5) are wavelength selective switches (30)). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the ROADMs as described in Wang as modified by Saunders, with the teachings of the ROADMs (5) as described in Maeda. The motivation being is that as shown ROADMs (5) are wavelength selective switches (30) and one of ordinary skill in the art can implement this concept into the ROADMs as described in Wang as modified by Saunders and better show and illustrate that the ROADMs are wavelength selective switches (30) i.e. so that the ROADMs can perform adding and dropping of optical signals and which combination is a simple implementation of a known concept of known ROADMs (5) into others similar ROADMs for better clarifying their structure and/or configuration and which combination yields predictable results.   

Regarding Claim 8, Claim 8 is similar to claim 2, therefore, claim 8 is rejected for the same reasons as claim 2. 



Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Noguchi et al (US Pub 20220166534) and more specifically Fig 2.

Sridhar et al (US Pub 20200162172) and more specifically Fig 2 and Fig 3.

Noguchi et al (US Pub 20200052794) and more specifically Fig 8.

Zhuge et al (US Pub 20170244489) and more specifically Fig 2.

Nakashima et al (US Pub 20170222716) and more specifically Fig 3 and Fig 4.

Renaudier et al (US Pub 20150037034) and more specifically Fig 2a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636